1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   JARROD GORDON,                                    )   Case No.: 1:18-cv-01223-DAD-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                             FOR ENTRY OF DEFAULT
                                                       )
14                                                     )   [ECF No. 28]
     SHELIA MARQUEZ, et al.,
                                                       )
15                    Defendants.                      )
                                                       )
16                                                     )
                                                       )
17                                                     )
18          Plaintiff Jarrod Gordon is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20              Currently before the Court is Plaintiff’s motion for entry of default against Defendant
21   Westcare Foundation, filed February 13, 2019. Plaintiff contends that despite service by the United
22   States Marshal, Defendant Westcare Foundation has not filed any type of response and is therefore in
23   default.
24          Rule 55(a) of the Federal Rules of Civil Procedure requires the Clerk of the Court to enter
25   default “when a party against whom a judgment for affirmative relief is sought has failed to plead or
26   otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a).
27   ///
28   ///
                                                           1
1             Plaintiff is mistaken; Defendant Westcare Foundation filed a timely answer on February 7,

2    2019. (ECF No. 25.) Accordingly, Plaintiff’s request for entry of default is denied.

3
4    IT IS SO ORDERED.

5    Dated:     March 14, 2019
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
